Title: To George Washington from Robert Dinwiddie, 4 June 1754
From: Dinwiddie, Robert
To: Washington, George



Sir
Winr June 4th 1754

On the Death of Colo. Fry I have thot it proper to send You the enclos’d Como. to Comd the Virga regimt, & another for Majr Muse to be Lieut. Colo. The eldest Capt. to be Majr & the eldest Lieut. to be Capt. the eldest Ensign to be Lieut. unless You shd have Objectn to them. I think You will want two Ensigns, if so, I recommend Mr Perroney if he has behav’d so as to merit it, the other I leave to You. I have no Como. now here, but send the Names of the Persons to succeed as above & I will send up Commos. to bear equal Date with Yrs so that they may act by Yr Orders ’till that Time. Colo. James Innes, an old experienc’d Officer is daily expected, who is appointed Commander in Chief of all the Forces, which I am very sensible will be very agreeable to You & the other Officers. The Capts. & Officers of the Independt Compas. having their Commos. sign’d by His

M[ajest]y immagine they claim a distinguish’d rank & being long trained in Arms expect suitable regards, You will therefore consult & agree with Yr Officers to shew them particular marks of Esteem, which will avoid such Causes of Uneasiness as otherwise might obstruct His Majesty’s Service wherein All are alike engag’d & must answer for any ill Consequence of an unhappy Disagreemt—You cannot believe the Uneasiness & Anxiety I have had for the Tardiness of the Detachmt under Colo. Fry’s Commd in not joining You some Time since, as all the Delay in the Provisions, & Ammunition; however I have given strong Instructs. on both these Heads, & hope You will soon be joined with proper Numbers to give the French a total Defeat. Continue in good Spirits, & prosecute Yr usual Conduct & Prudence, which must recommend You to the favo. of His My & Yr Country My Friendship & respect I hope you do not doubt. I therefore remn with great Truth, Sr Your real Friend
